DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is in response to the Applicant’s response filed on 01/15/2021.

Claims 1, 9, and 30 are amended; and claims 2, 4, 8, 10, 12, 16, 22-26, and 31-33 are unchanged; therefore, claims 1, 2, 4, 8-10, 12, 16, 22-26, and 30-33 are pending, of which, claims 1, 9, and 30 are presented in independent form.
	 
Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4, 8-10, 12, 16, 22-26, and 30-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 4, 8, 9, 12, 16, 23, 24, 26, 30, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Legault et al. (U.S. Pub. No. 2006/0117057, previously cited), hereinafter Legault, in view of Siebel et al. (U.S. Pub. No. 2017/0006135, which claims benefit from U.S. Provisional Application No. 62/172,012 filed on 06/05/2015), hereinafter Siebel, and further in view of Adiba et al. (U.S. Pub. No. 2011/0153603, previously cited), hereinafter Adiba.

Regarding independent claim 1, Legault teaches receiving, from an originator, a request for creation of a multidimensional data resource structure, wherein the request comprises a plurality of multidimensional data samples, the plurality of multidimensional data samples having a plurality of dimensions of data, one dimension of the plurality of dimensions of data being time and each multidimensional data sample of the plurality of multidimensional data samples comprises a data item for each of the plurality of dimensions of data; (Legault, Fig. 6 and [0069], discloses a user interacts with a publish module to initiate a publication process. The publish module provides a user interface by which user identifies one of data cubes and selects one or more of the dimensions of the identified data cube for publication. Examiner interprets a user interacts with a publish module to initiate a publication process as a request to generate/create a multidimensional data resource structure. Legault, [0060], discloses for each publication of multidimensional data from data cubes, database schema generates a new star schema with very large fact tables that contain the primary information, (i.e. data cube keys and measures), and a number Based on applicant’s specification [0069]-[0071], examiner interprets samples to be measured data collected as time series data.)
generating, based on the request, the multidimensional data resource structure; (Legault, Fig. 6 and [0069]-[0071], discloses a user interacts with a publish module to initiate a publication process. The publish module provides a user interface by which user identifies one of data cubes and selects one or more of the dimensions of the identified data cube for publication. The publish module invokes schema generator which automatically produces database schema to store the multidimensional data in relational database form by creating a central fact table for database schema and one or more dimension tables for each dimension being published.) and 
storing the plurality of multidimensional data samples in the multidimensional data resource structure, (Legault, Fig. 6 and [0072], discloses after creation of database schema, publish module accesses the selected data cube and retrieves multidimensional data to populate the database schema.)
However, Legault does not explicitly teach an apparatus comprising a processor, a memory, and communication circuitry, the apparatus being connected to a network via its communication circuitry, the apparatus further comprising computer-executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, cause the apparatus to perform operations comprising: 
in an Internet of Things (IoT) service layer
and receiving, based on one or more user inputs, one or more RESTful operations to access the generated multidimensional data resource structure for retrieving and updating at least one dimension of the plurality of dimensions of data.  
On the other hand, Siebel teaches an apparatus comprising a processor, a memory, and communication circuitry, the apparatus being connected to a network via its communication circuitry, the apparatus further comprising computer-executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, cause the apparatus to perform operations comprising: (Siebel, Fig. 36 and [0608]-[0610], discloses a machine connected to other machines in a networked deployment with a processor, memory, and a machine-readable medium on which sets of instructions are stored.)
in an Internet of Things (IoT) service layer (Siebel, [0041], discloses an IoT Platform “as a service (PaaS) for the design, development, deployment, and operation of next generation cyberphysical software applications and business processes.”)
and receiving, based on one or more user inputs, one or more RESTful operations to access the generated multidimensional data resource structure for retrieving and updating at least one dimension of the plurality of dimensions of data. (Siebel, [0166], discloses the data services component may use multi-dimensional data stores. Siebel, [0209] and [0259]-[0260], discloses REST APIs that provide programmatic access to read and write data to a platform. The REST APIs provided by the platform services component allows for the creating or updating of data for any type.)
 The access to read and write data to a platform via REST APIs of Siebel can be the publication of multidimensional data of Legault. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the multidimensional database system of Legault to incorporate the teachings of Internet of Things (IoT) services and RESTful operations of Siebel because both techniques address the same field of data management systems in enterprise environments and by incorporating Siebel into Legault provides the multidimensional database generation system to be available in an Internet of Things (IoT) service environment. 
One of ordinary skill in the art would be motivated to do so as to provide an enterprise Internet-of-Things application development platform for big data analytics, integration, data processing and machine learning, such that data can be captured, analyzed, curated, searched, shared, stored, transferred, visualized, and queried in a meaningful manner for usage in enterprise or other systems, as taught by Siebel [0086].
However, Legault, in view of Siebel, does not explicitly teach wherein the multidimensional data resource structure includes a sampling period attribute that is used to determine when to overwrite the plurality of multidimensional data samples in the multidimensional data resource structure.
On the other hand, Adiba teaches wherein the multidimensional data resource structure includes a sampling period attribute that is used to determine when to overwrite the plurality of multidimensional data samples in the multidimensional data resource structure. (Adiba, [0005], discloses data is stored in the database during a retention period associated with the corresponding sample interval. After the retention period, expired data is removed from the database. Adiba, [0035], discloses each table may have a defined retention period for the purpose of data corresponding to various sampling rates needing to be removed due to storage constraints.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the multidimensional database system of Legault to incorporate the teachings of data retention periods in database system of Adiba because both techniques address the same field of data management systems and by incorporating Adiba into Legault provides the multidimensional database system the ability to overwrite time series data in a multidimensional database based on retention periods. 
One of ordinary skill in the art would be motivated to do so as to provide a way to enhance the collection and storage of time series data from a computer cluster, as taught by Adiba [0013].
  
Regarding claim 4, Legault, in view of Siebel and Adiba, teaches the apparatus of claim 1, wherein the multidimensional data resource structure is uniquely addressable via Uniform Resource Identifier (URI).  (Siebel, [0260], discloses use of HTTP verbs for a set of resources which may be targeted by a URL. Examiner interprets that a URL that targets resources is a URI. In combination, Legault, [0007], Examiner interprets that an ontology to be a multidimensional data resource structure.)
Claims 12 and 32 recite substantially the same limitations as claim 4, and are rejected for substantially the same reasons.

Regarding claim 8, Legault, in view of Siebel and Adiba, teaches the apparatus of claim 1, wherein the one or more RESTful operations are applied to each element of the at least one dimension. (Siebel, [0166], discloses the data services component may use multi-dimensional data stores. Siebel, [0209] and [0259]-[0260], discloses REST APIs that provide programmatic access to read and write data to a platform. The REST APIs provided by the platform services component allows for the creating or updating of data for any type. In combination, Legault, [0057], discloses a user reporting model may define additional calculations or format attributes for use by reporting tool when generating reports to present the published multidimensional data.)
Claims 16 and 33 recite substantially the same limitations as claim 8, and is rejected for substantially the same reasons.
 
Regarding independent claim 9, Legault teaches receiving, from an originator, a request for creation of a multidimensional data resource structure, wherein the request comprises a plurality of multidimensional data samples, the plurality of multidimensional data samples having a plurality of dimensions of data, one dimension of the plurality of dimensions of data being time and each multidimensional data sample of the plurality of multidimensional data samples comprises a data item for each of the plurality of dimensions of data; (Legault, Fig. 6 and [0069], discloses a user interacts with a publish module to initiate a publication process. The publish module provides a user interface by which user identifies one of data cubes and selects one or more of the dimensions of the identified data cube for publication. Examiner interprets a user interacts with a publish module to initiate a publication process as a request to generate/create a multidimensional data resource structure. Legault, [0060], discloses for each publication of multidimensional data from data cubes, database schema generates a new star schema with very large fact tables that contain the primary information, (i.e. data cube keys and measures), and a number of smaller dimension tables. The dimension tables each contains information about the dimension members for a particular data cube in the fact table for example, dimension may represent time. Based on applicant’s specification [0069]-[0071], examiner interprets samples to be measured data collected as time series data.)
generating, based on the request, the multidimensional data resource structure; (Legault, Fig. 6 and [0069]-[0071], discloses a user interacts with a publish module to initiate a publication process. The publish module provides a user interface by which user identifies one of data cubes and selects one or more of the dimensions of the identified data cube for publication. The publish module invokes schema generator which automatically produces database schema to store the multidimensional data in relational database form by creating a central fact table for database schema and one or more dimension tables for each dimension being published.) and 
storing the plurality of multidimensional data samples in the multidimensional data resource structure, (Legault, Fig. 6 and [0072], discloses after 
However, Legault does not explicitly teach a method for use by an apparatus, wherein the apparatus comprises a processor, a memory, and communication circuitry, the apparatus being connected to a network via its communication circuitry, the apparatus further comprising computer-executable instructions stored in the memory of the apparatus which, when executed by the processor, perform functions of a method comprising:
in an Internet of Things (IoT) service layer
and receiving, based on one or more user inputs, one or more RESTful operations to access the generated multidimensional data resource structure for retrieving and updating at least one dimension of the plurality of dimensions of data.  
On the other hand, Siebel teaches a method for use by an apparatus, wherein the apparatus comprises a processor, a memory, and communication circuitry, the apparatus being connected to a network via its communication circuitry, the apparatus further comprising computer-executable instructions stored in the memory of the apparatus which, when executed by the processor, perform functions of a method comprising: (Siebel, Fig. 36 and [0608]-[0610], discloses a machine connected to other machines in a networked deployment with a processor, memory, and a machine-readable medium on which sets of instructions are stored.) 
in an Internet of Things (IoT) service layer (Siebel, [0041], discloses an IoT Platform “as a service (PaaS) for the design, development, deployment, and operation of next generation cyberphysical software applications and business processes.”)
and receiving, based on one or more user inputs, one or more RESTful operations to access the generated multidimensional data resource structure for retrieving and updating at least one dimension of the plurality of dimensions of data. (Siebel, [0166], discloses the data services component may use multi-dimensional data stores. Siebel, [0209] and [0259]-[0260], discloses REST APIs that provide programmatic access to read and write data to a platform. The REST APIs provided by the platform services component allows for the creating or updating of data for any type.)
Legault [0007] teaches publishing multidimensional data from an enterprise software system. The multi-dimensional data stores of Siebel can be the multidimensional data from an enterprise software system of Legault. The access to read and write data to a platform via REST APIs of Siebel can be the publication of multidimensional data of Legault. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the multidimensional database system of Legault to incorporate the teachings of Internet of Things (IoT) services and RESTful operations of Siebel because both techniques address the same field of data management systems in enterprise environments and by incorporating Siebel into Legault provides the multidimensional database generation system to be available in an Internet of Things (IoT) service environment. 

However, Legault, in view of Siebel, does not explicitly teach wherein the multidimensional data resource structure includes a sampling period attribute that is used to determine when to overwrite the plurality of multidimensional data samples in the multidimensional data resource structure.
On the other hand, Adiba teaches wherein the multidimensional data resource structure includes a sampling period attribute that is used to determine when to overwrite the plurality of multidimensional data samples in the multidimensional data resource structure. (Adiba, [0005], discloses data is stored in the database during a retention period associated with the corresponding sample interval. After the retention period, expired data is removed from the database. Adiba, [0035], discloses each table may have a defined retention period for the purpose of data corresponding to various sampling rates needing to be removed due to storage constraints.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the multidimensional database system of Legault to incorporate the teachings of data retention periods in database system of Adiba because both techniques address the same field of data management systems and by incorporating Adiba into Legault provides the 
One of ordinary skill in the art would be motivated to do so as to provide a way to enhance the collection and storage of time series data from a computer cluster, as taught by Adiba [0013].

Regarding claim 23, Legault, in view of Siebel and Adiba, teaches the apparatus of claim 1, further comprising: assigning a resource identifier to each dimension of the plurality of dimensions of data. (Legault, [0066], discloses a schema generator creates item tables that provide a flat list of the dimensions with no hierarchy information. Each row of item tables is capable of storing a member name, a caption, a global unique identifier (guid), etc.)
Claim 26 recites substantially the same limitations as claim 23, and is rejected for substantially the same reasons.
 
Regarding claim 24, Legault, in view of Siebel and Adiba, teaches the apparatus of claim 1, further comprising: transmitting a response message to the originator indicating that the multidimensional data resource structure was created.  (Legault, Fig. 6 and [0074], discloses outputting reports to present the published multidimensional data in accordance with the enhanced user reporting model. Examiner interprets that outputting reports [i.e. response message] can only occur after the database schema has been generated and populated indicating that the database schema has been created.)

Regarding independent claim 30, Legault teaches receiving, from an originator, a request for creation of a multidimensional data resource structure, wherein the request comprises a plurality of multidimensional data samples, the plurality of multidimensional data samples having a plurality of dimensions of data, one dimension of the plurality of dimensions of data being time and each multidimensional data sample of the plurality of multidimensional data samples comprises a data item for each of the plurality of dimensions of data; (Legault, Fig. 6 and [0069], discloses a user interacts with a publish module to initiate a publication process. The publish module provides a user interface by which user identifies one of data cubes and selects one or more of the dimensions of the identified data cube for publication. Examiner interprets a user interacts with a publish module to initiate a publication process as a request to generate/create a multidimensional data resource structure. Legault, [0060], discloses for each publication of multidimensional data from data cubes, database schema generates a new star schema with very large fact tables that contain the primary information, (i.e. data cube keys and measures), and a number of smaller dimension tables. The dimension tables each contains information about the dimension members for a particular data cube in the fact table for example, dimension may represent time. Based on applicant’s specification [0069]-[0071], examiner interprets samples to be measured data collected as time series data.)
generating, based on the request, the multidimensional data resource structure; (Legault, Fig. 6 and [0069]-[0071], discloses a user interacts with a publish module to initiate a publication process. The publish module provides a user interface and 
storing the plurality of multidimensional data samples in the multidimensional data resource structure, (Legault, Fig. 6 and [0072], discloses after creation of database schema, publish module accesses the selected data cube and retrieves multidimensional data to populate the database schema.)
However, Legault does not explicitly teach a non-transitory computer-readable storage medium storing computer- readable instructions that, when executed by a processor, cause: 
in an Internet of Things (IoT) service layer
and receiving, based on one or more user inputs, one or more RESTful operations to access the generated multidimensional data resource structure for retrieving and updating at least one dimension of the plurality of dimensions of data.  
On the other hand, Siebel teaches a non-transitory computer-readable storage medium storing computer- readable instructions that, when executed by a processor, cause: (Siebel, Fig. 36 and [0608]-[0610], discloses a machine connected to other machines in a networked deployment with a processor, memory, and a machine-readable medium on which sets of instructions are stored.)
in an Internet of Things (IoT) service layer (Siebel, [0041], discloses an IoT Platform as “a platform as a service (PaaS) for the design, development, deployment, and operation of next generation cyberphysical software applications and business processes.”)
and receiving, based on one or more user inputs, one or more RESTful operations to access the generated multidimensional data resource structure for retrieving and updating at least one dimension of the plurality of dimensions of data. (Siebel, [0166], discloses the data services component may use multi-dimensional data stores. Siebel, [0209] and [0259]-[0260], discloses REST APIs that provide programmatic access to read and write data to a platform. The REST APIs provided by the platform services component allows for the creating or updating of data for any type.)
Legault [0007] teaches publishing multidimensional data from an enterprise software system. The multi-dimensional data stores of Siebel can be the multidimensional data from an enterprise software system of Legault. The access to read and write data to a platform via REST APIs of Siebel can be the publication of multidimensional data of Legault. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the multidimensional database system of Legault to incorporate the teachings of Internet of Things (IoT) services and RESTful operations of Siebel because both techniques address the same field of data management systems in enterprise environments and by incorporating Siebel into Legault provides the multidimensional 
One of ordinary skill in the art would be motivated to do so as to provide an enterprise Internet-of-Things application development platform for big data analytics, integration, data processing and machine learning, such that data can be captured, analyzed, curated, searched, shared, stored, transferred, visualized, and queried in a meaningful manner for usage in enterprise or other systems, as taught by Siebel [0086].
However, Legault, in view of Siebel, does not explicitly teach wherein the multidimensional data resource structure includes a sampling period attribute that is used to determine when to overwrite the plurality of multidimensional data samples in the multidimensional data resource structure.
On the other hand, Adiba teaches wherein the multidimensional data resource structure includes a sampling period attribute that is used to determine when to overwrite the plurality of multidimensional data samples in the multidimensional data resource structure. (Adiba, [0005], discloses data is stored in the database during a retention period associated with the corresponding sample interval. After the retention period, expired data is removed from the database. Adiba, [0035], discloses each table may have a defined retention period for the purpose of data corresponding to various sampling rates needing to be removed due to storage constraints.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the multidimensional database system of Legault to incorporate the teachings of data retention periods in 
One of ordinary skill in the art would be motivated to do so as to provide a way to enhance the collection and storage of time series data from a computer cluster, as taught by Adiba [0013].


	Claims 2, 10, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Legault, in view of Siebel and Adiba, and further in view of Borgsmidt (U.S. Pub. No. 2008/0301155, previously cited).

Regarding claim 2, Legault, in view of Siebel and Adiba, teaches all the limitations as set forth in the rejection of claim 1 above. However, Legault, in view of Siebel and Adiba, does not explicitly teach the apparatus of claim 1, wherein the apparatus validates the plurality of multidimensional data samples. 
On the other hand, Borgsmidt teaches wherein the apparatus validates the plurality of multidimensional data samples. (Borgsmidt, [0004], discloses validating data that a user enters into an enterprise system for storage within a multidimensional data cube.)
Legault [0007] teaches publishing multidimensional data from an enterprise software system. The enterprise system for storage within a multidimensional data cube 
Claims 10 and 31 recite substantially the same limitations as claim 2, and are rejected for substantially the same reasons.


Claims 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Legault, in view of Siebel and Adiba, and further in view of Sack et al. (U.S. Pub. No. 2006/0248083, previously cited), hereinafter Sack.

Regarding claim 22, Legault, in view of Siebel and Adiba, teaches all the limitations as set forth in the rejection of claim 1 above. However, Legault, in view of Siebel and Adiba, does not explicitly teach the apparatus of claim 1, further comprising: determining whether the originator has access rights to request the creation of the multidimensional data resource structure. 
On the other hand, Sack teaches determining whether the originator has access rights to request the creation of the multidimensional data resource structure. (Sack, [0007], discloses a secure database appliance that leverages database security. Sack, [0131], discloses a user having certain privileges, such as to execute commands that make structural changes to database or to perform database account management, requests execution of commands via command authorization processing block. Command authorization processing block uses command authorization rules to determine, for each command, whether the user is authorized to perform that command. Examiner interprets structural changes to database to include the creation of the data resource structures.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the multidimensional database system of Legault to incorporate the teachings of secure enterprise database system of Sack because both techniques address the same field of data management systems in enterprise environments and by incorporating Sack into Legault provides the multidimensional database system with access control permissions. 
One of ordinary skill in the art would be motivated to do so as to provide secure access to data that provides improved ease of implementation, administration, and maintenance, as well as providing consistent, flexible, and adaptable security using mandatory access controls in addition to the user and role based security model for access control and accountability, as taught by Sack [0006].
Claim 25 recites substantially the same limitations as claim 22, and is rejected for substantially the same reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785.  The examiner can normally be reached on MON-TH 8:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EC/Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165